Citation Nr: 1139233	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  03-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left leg and foot disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Washington, D.C., Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims file was transferred to the Roanoke, Virginia, VA RO.

In an unappealed November 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left leg and foot disability.  

In April 2004, the Board of Veterans' Appeals (Board) found that the Veteran had submitted new and material evidence with which to reopen his claim.  The Board then remanded the case for further development and a de novo review of the record.  In September 2008, the Board found that still additional development of the record was warranted and remanded the case a second time.  In July 2009, the Board denied the claim.  The claimant appealed, and in an August 2010 order the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

In an August 2011 correspondence, the Board informed the Veteran that his appointed representative, George Petersen, had not been accredited to represent claimants before the Board under regulations governing appointments of agents and attorneys.  Accordingly, the Board notified the appellant that VA could not recognize Mr. Petersen as his representative.  The Board also informed the appellant that if he appointed an attorney, he or she must be accredited to represent claimants before VA.  In a statement received later in August 2011, the claimant indicated that Mr. Petersen was no longer his representative and that Arthur Rubenstein, Esq. was his representative.  Significantly, Mr. Rubenstein is also not accredited to represent claimants before the Board under the new regulations governing appointments of agents and attorneys.  www.va.gov/ogc/apps/accreditation/index.html  Therefore, the Veteran is unrepresented.




FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had left leg and foot disabilities prior to service.

2.  There is no clear and unmistakable evidence that the Veteran's pre-existing left leg and foot disabilities were not aggravated during his period of military service.


CONCLUSION OF LAW

Left leg and foot disabilities were aggravated by service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

In various statements, in a January 1995 treatment record, in a September 2003 statement from V. McDowell, DPM, and at his October 2003 Board hearing before the undersigned Veterans Law Judge, the appellant reported injuring his left foot prior to service.  In a November 2002 affidavit he reported that a milk truck ran over his left foot in 1952, and that he had underwent surgery.  He stated that he required the use of crutches for a year and was unable to resume playing football in school because of his injury.  The Veteran is competent to report his pre-service injury and resultant symptomatology.  The Board finds this evidence credible because his reports of a pre-service injury are statements against self-interest.  Cf.  Federal Rules of Evidence 804(b)(3).

The first matter is whether the Veteran is entitled to the presumption of soundness as to his left leg and foot disabilities.  While the appellant's service treatment records are not of record, the presumption of regularity applies in this case.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials.").  Therefore, it is presumed that the claimant underwent an entrance examination.  In the absence of the entrance examination, there is no evidence that left leg and foot disorders were noted on entrance.  Therefore, the Veteran is entitled to the presumption of soundness as to his left leg and foot disabilities.

The next matter is whether there is clear and unmistakable evidence that the left leg and foot disabilities pre-existed active service.  Based on the evidence provided by the Veteran, to include his medical providers, there is clear and unmistakable evidence that the left leg and foot disabilities pre-existed active service.

The Veteran claims that he injured his left leg during a parachute jump in early 1957.  He received the Parachutist Badge.  The appellant is competent to report the left leg injury from a parachute accident, and the Board finds him credible, especially in light of his documented service with airborne forces.

The crux of this case thus revolves around whether there is clear and unmistakable evidence that the Veteran's left leg and foot disabilities were not aggravated during service.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Dr. McDowell, DPM, noted the claimant's left leg injury from a parachute accident and said "with all certainty and reasonable possibility that [the Veteran's] disability was caused by if not aggravated by his military service."  See September 2003 statement of Dr. McDowell, page 2.  December 2002 and July 2003 VA treatment records show that two VA podiatrists noted his in-service fall and diagnosed status post trauma to the left heel and midtarsal degenerative joint disease.  There is no competent medical opinion of record indicating that the left leg and foot disabilities were not aggravated during service by the parachute accident.

In light of the above, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's left leg and foot disabilities were not aggravated during service.  Thus, service connection is warranted.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for left leg and foot disabilities is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


